         Case 1:17-cr-00779-LAP Document 134 Filed 10/09/18 Page 1 of 3
                                          U.S. Department of Justice

                                                     United States Attorney
                                                     Southern District of New York

                                                     The Silvio J. Mollo Building
                                                     One Saint Andrew’s Plaza
                                                     New York, New York 10007


                                                     October 9, 2018

BY ECF

The Honorable Loretta A. Preska
United States District Judge
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street
New York, NY 10007

       Re:     United States v. Chi Ping Patrick Ho,
               17 Cr. 779 (LAP)

Dear Judge Preska:

        The Government respectfully writes regarding the trial date in the above-captioned matter.
At the conference last week, the Court inquired as to the parties’ positions regarding a potential
adjournment of the November 5, 2018 trial date. This morning, defense counsel emailed the Court
and stated that, after consulting with the defendant, the defense requests that the trial proceed on
November 5 as scheduled. While the Government will be prepared to proceed on November 5,
we submit that a reasonable adjournment is appropriate and in the public interest for several
reasons.

        First, multiple motions in limine, by both parties, are currently pending, none is yet fully
briefed, and resolving at least one of these motions may require a pretrial hearing pursuant to
Daubert v. Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579 (1993).

        Second, while the parties hope to avoid the need for a hearing on foreign law pursuant to
Federal Rule of Criminal Procedure 26.1, given the need to confer further with experts located
abroad, the Government does not anticipate that it will be in a position to transmit to the defense
the Government’s proposed elements of the pertinent foreign law—which concern multiple laws
of two countries, Chad and Uganda—until late this week, after which the defense will need time
to review these elements and the parties will need time to confer.

        Third, this past Friday, October 5, 2018, the defendant submitted a classified notice
pursuant to Section 5 of the Classified Information Procedures Act (“CIPA”). The defendant could
have filed such notice a number of weeks ago, but waited until the very last day on which such a
filing would be deemed timely under CIPA. The defendant also did not notify the Government
that he intended to submit such a notice until the Court directed the parties to confer during last
week’s conference. The Government now has to draft, have approved for submission, and submit
a classified response in opposition, in which it intends to request a hearing concerning the use,
            Case 1:17-cr-00779-LAP Document 134 Filed 10/09/18 Page 2 of 3
    Honorable Loretta A. Preska
    United States District Judge
    October 9, 2018
    Page 2

relevance, and admissibility of classified information that would otherwise be made public by the
defense during the trial, and expects, assuming appropriate authorization is provided, to request
that the hearing be held in camera. 1 The Court will then have to make a written determination of
the pertinent issue(s). See 18 U.S.C. app. 3 § 6(a); United States v. Pappas, 94 F.3d 795, 799 (2d
Cir. 1996).

         Fourth, the Government expects that one or more additional motions are likely to be filed,
and will need to be resolved, reasonably before trial. For its part, the Government anticipates filing
a motion for (i) reciprocal discovery, having received none notwithstanding multiple requests and
that the defense has suggested that it may seek to offer unspecified foreign documents at trial, and
(ii) the production of materials obtained by the defense pursuant to subpoenas issued under Federal
Rule of Criminal Procedure 17(c), which rule does not provide for ex parte production of
documents without approval of the Court. The Government also anticipates that, as it finalizes its
witness list, it may need to confer with the defense regarding whether certain subjects are
appropriate for cross-examination, and, if need be, will file an appropriate motion with the Court.
The defense may need to do the same.

        Finally, the Government notes that very few days have run on the Speedy Trial clock, and
the defendant has consistently consented to the exclusion of time, which remains excluded through
November 5. There accordingly is ample time for a reasonable adjournment. Indeed, by the
Government’s calculation, even were the Speedy Trial clock to start running on November 5, and
to run continuously, it would not expire until mid-January. 2




1
   The Government also expects to request that the defendant (but not his counsel) be excluded
from the hearing. See In re Terrorist Bombings of U.S. Embassies in East Africa, 552 F.3d 93,
130 (2d Cir. 2008).
2
    Of course, time would remain excluded for a certain period while motions are being briefed
and/or considered by the Court, see 18 U.S.C. § 3161(h)(1)(D) & (h)(1)(H), and would be excluded
further if the Court were to do so in the interest of justice, including based on a determination that
this case is “complex,” see id. § 3161(h)(7)(A) & (h)(7)(B)(ii), which it is.
         Case 1:17-cr-00779-LAP Document 134 Filed 10/09/18 Page 3 of 3
 Honorable Loretta A. Preska
 United States District Judge
 October 9, 2018
 Page 3

                                      Respectfully submitted,

                                      GEOFFREY S. BERMAN
                                      United States Attorney

                                By:   s/ Daniel C. Richenthal
                                      Daniel C. Richenthal
                                      Douglas S. Zolkind
                                      Catherine E. Ghosh
                                      Assistant United States Attorneys
                                      (212) 637-2109/2418/1114

                                      SANDRA MOSER
                                      Acting Chief, Fraud Section
                                      Criminal Division

                                By:   s/ Paul A. Hayden
                                      David A. Last
                                      Paul A. Hayden
                                      Trial Attorneys
                                      (202) 616-5651/353-9370

cc:    (by ECF)

       Counsel of Record
